Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 1 of 20

    
 

 

 

 

 

 

 

soumERN nlsmlcrol= sscsslpm
F l
IN TI'IE UNITED STATES DISTRICT COURT DEC 1 7 2018
FOR THE SOUTI-IERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION Aamun mansion
Bv__'_"j£”""
DOUGLAS HANDSHOE PLAINTIFF
VS. CIVIL ACTION NO. l:lScV3 82HSO-JCG
VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A TROUT
POINT LODGE LTD OFNOVA SCOTIA
& IN THEIR INDIVIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, TORSTAR
CORPORATION, NATIONAL
GEOGRAPHIC SOCIETY, XYZ
FOUNDATION & JOHN DOES 1-50 DEFENDANTS

 

DEFENDANT CI'IARLES LEARY'S
PRO SE BRIEF ON HIS MOTION TO STRIKE PLEADINGS UNDER
FEDERAL RULE OF CIVIL PROCEDURES 12(F) AND 8

 

Counterclaimant Leary respectfully moves under Fed.R.Civ.P. 12(f) that this Court strike portions of
Defendant Handshoe's defense, including certain affirmative defenses

Original plaintiff, now defendant-by-counterclaim, Handshoe has been on “an intemet
campaign to damage [former defendant] Perret and Leary" since at least 2011. Trout Point Lodge, Ltd.
v. Handshoe, 729 F.3d 481 (5th Cir. 2013). He publishes material about them that is “derogatory, mean
spirited, sexist, and homophobic.” He also confects and publishes conspiracy theory. Id, based on
findings of the district court. The U.S. Court of Appeals for the Fifth Circuit described as “grotesque”
Handshoe's publications that “referred to Perret and Leary as "` girls,‘ ‘blow buddies,' `queer f-g scum,'
and `b-tches,' his publi[cation of] more than one reference to a gay-themed movie, and [his] post[s
oi]video clips of movies and music videos commonly associated with gay stereotypes.” Id. Handshoe

has published about the process server used by Leary, Chris Yount, having obtained Yount's family

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 2 of 20

court documents Yount v. Handshoe, 171 So. 3d 381 (La. Ct. App. 2015). There is a general public

policy against attacking or attempting to interfere with process servers; 18 U.S. Code § 1501.
Handshoe published on www.slabbed. org a pornographic drawing authored by Mr. Yount's 13-
year-old son that had previously been filed with the court as part of Mr. Yount‘s divorce
proceedings in the 24th Judicial District Court. Captions and comments authored by Mr.
Handshoe and Mr. Truitt underneath the drawing described its graphic nature and clearly

identified the author as a minor child and the divorce proceedings in which he was involved.
Id.

See also: Handshoe v. Abel, Civil Action No. 1: 14~CV~159-KS-MTP (S.D. Miss. Jan. 8, 2016).

Mr. Handshoe violated the child's copyright by publishing on Slabbed. “[T]here is no dispute that the

minor child drew the image, and therefore held a copyright in it under 17 U.S.C. § lOZ(a)(S), nor is

there a dispute that Plaintiff posted the image without permission of the copyright owner or his agent.”

Id. Nonetheless, Handshoe sued Yount under 17 U.S.C. 5 12(1), as in this case. Id. He also re-published

the pornographic drawing after it was subject to a Digital Millenium copyright infringement notice.
On February 18, 2014, the blog post containing the drawing as well as the www.slabbed. org
website was taken down by the webhost in response to the copyright infringement notice and
violations of the webhost's terms of service. Mr. Handshoe subsequently found a new webhost,
brought the website back online, and republished the posts containing the pornographic
drawing. On at least two separate occasions in February and March of 2014 after the evidence
had been placed under seal by the court, Mr. Handshoe authored additional posts where he
published the drawing together with comments that clearly identified the minor child author and
his father.

Yount, supra.

ln the proceeding before Judge Starrett, Handshoe made “an admission that he previously made false

representations concerning his damages to the Court.” Handshoe, supra. In this case, Handshoe

attempted to use deemed admissions on summary judgment when “the Requests were not mailed to

Leary’s address of record” and then utterly failed to “come forth with competent summary judgment

evidence” (ECF 289). One court has found to “it is not an overstatement to say that Mr. Handshoe

“snubs his nose” at all judicial officers and institutions” of the court whose jurisdiction he submitted to.

Trout Point Lodge Ltd. v. Handshoe, 2014 NSSC 62; Trout Point Lodge v. Handshoe, Hancock County

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 3 of 20

Circuit Court, MS (Jan 5. 2017) (https://digitalcommons.law.scu.edu/cgi/viewcontent.cgi?
referer=https://www.google.com/&httpsredir=l&article=2380&contethistorical). Mr. Handshoe
believes that everything and everyone he publishes about is converted to a matter of public interest
“[W]hile Mr. Handsth may have previously written about public issues, that does not mean that every
post on the website is "news" or about a "public issue."” Yount, supra.

While information may be made available to the public for purposes of ensuring fairness in our

judicial proceedings, there may be legal consequences should that same information be

published and distributed as clickbait to millions of people on the internet in a manner that
Id defames or invades the privacy of another.
In sum, Mr. Handshoe has been found to be a conspiracy theorist, online bully, homophobe, and
extremist advocate of his own purported “free speech rights” who routinely ignores and violates the
intellectual property rights of others without reason. He is a commercial blogger who has been
publishing about Leary-a person he does not know--since 2010. Such judicial findings are relevant to
striking some of his defenses.

This case initiated by Handshoe has not followed the normal course of civil litigation in federal
district court. Handshoe filed in November, 2015, against multiple defendants, foreign and domestic,
including the National Geographic Society, Ashoka, journalists, a major daily newspaper in Toronto,
and Leary. In 2016, Handshoe told the bankruptcy court in this district that this lawsuit was included
amongst four lawsuits where Slabbed New Media had claims, “asserting claims under 17 U.S.C. § 512
for purpose of gathering "the claims for a civil conspiracy").” In re Slabbed New Media, LLC, 557 B.R.
911 (Bankr. S.D. Miss. 2016). Indeed, Handsth alleged a conspiracy between Leary and the National
Geographic Society, among others, to deprive him of his First Amendment rights. Pleadings did not
close in this case, however, until November, 2018. The Court allowed Handshoe to amend his

complaint three times, against the objections of all defendants Years after filing, he attempted to have

his sole-member limited liability company intervene, which intervention the Court properly denied

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 4 of 20

after opposition by multiple defendants, wasting additional court and party resources Handshoe tried to
have a dismissal certified for appeal (which was denied), filed a futile motion to strike, and published
his complaint filled with immaterial, scandalous, and impertinent words along with a press release on
the Internet. In his various pleadings, including his defense, he accuses Leary (among others) of
felonies.

The first case management order set deadlines for the completion of discovery that occurred
well before any first defense was filed. Handsth has never been deposed (the Court allowed Leary to
be deposed after the case management deadline despite Handshoe's failure to properly serve notice by
the deadline). Handshoe intentionally sent requests for admission to an incorrect address and then
attempted to use the deemed admissions on a motion for partial summary judgment The Court quashed
those discovery attempts on Leary's motion. Each time Handshoe sought amendment, it was opposed
by all defendants after they had already filed motions to dismiss, costing all involved tremendously in
terms of resources, including time, fees, and costs. Ultimately, all of Handshoe's causes of action were
dismissed before he filed a defense, most based on the 12(b)6) standard and one on cross motions for
summary judgment Only certain of Leary's counterclaims survive. Handshoe served Leary with a copy
of his defense in a manner that resulted in a 24 day delay in Leary receiving the pleading

Now, Handshoe has defended against Leary's counterclaims
Adgissiog§

Handshoe either admits or does not deny a number of claims in his defense pleading and in
other documents previously filed with the Court, In order to prove copyright infringement one has to
demonstrate (l) ownership of the work in question and (2) unauthorized copying of the work by the
defendant Latimer v. Roarz°ng Toyz, Inc., 601 F.3d 1224 (1 lth Cir. 2010). All those who contribute to
infringement are legally liable; Gershwin Publ'g Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159,

1162 (2d Cir. 1971) (“a person who has promoted or induced the infringing acts of the performer has

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 5 of 20

been held jointly and severally liable as a "vicarious" infringer”).

The defense and previous filings make clear that Handshoe is not particularly concerned about
infringing the copyrights of others. He admits to “acting in his capacity as publisher of Slabbed New
Media” and the Slabbed web site (paragraphs 4, 71). He admits to publishing in its entirety without
permission a newspaper article belonging to the New Orleans Times-Picayune, and that Advance
Publications served a copyright infringement notice on his web host in 2011 (paragraph 14 of the
defense), causing him to loose his hosting services.

In particular, related to copyright infringement paragraphs 20, 21, 23, 59, and 74 of Handshoe's
defense deserve close scrutiny. Handshoe makes a general denial in paragraph 20, but then at
paragraphs 59 and 74 admits to publication of the photographs in question. He also qualifies that denial
with statements, some of which may belong to Fair Use affirmative defenses

“F air use is an affirmative defense” Campbell v. Acuyj”-Rose Music, Inc., 510 U.S. 569, 114 S.
Ct. 1164, 127 L. Ed. 2D 500 (1994) at 590. In fact, “binding Supreme Court authority requires us to
treat fair use as an affirmative defense.” Latimer v. Roaring Toyz, Inc., supra. As such, “doubts about
whether a given use is fair should not be resolved in favor of the self-proclaimed” infringer (Acuff`-
Rose, supra, at 599, concurring opinion, emphasis added). The Copyright Act creates “statutory
protection to all works from the time of their creation.” Harper & Row, Publishers, Inc. v. Natz'on
Enterprz'ses, 471 U.S. 539, 105 S. Ct. 2218, 85 L. Ed. 2D 588 (1985). It protects foreign works without
registration; Cosmetic Ideas, Inc. v. IAC/INTERACTIVECORP. , 606 F.3d 612 (9th Cir. 2010) at fn 12.
Photographs have long been recognized as copyrightable expression; cf. Burrow-Giles Lithographic
Co. v. Sarony, 1 11 U. S. 53, 58 (1884) (originator of a photograph may claim copyright in his work).
Someone who admits to the elements of infringement can then only resort to the affirmative defense of
Fair Use, which it is the defendants burden to properly plead and prove. Campbell v. Acuj?'-Rose supra,

(defendant's “carrying the burden of demonstrating fair use”). “The drafters [of the Copyright Act]

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 6 of 20

resisted pressures n'om special interest groups to create presumptive categories of fair use, but
structured the provision as an affirmative defense requiring a case-by-case analysis.” Nation
Enterprises, supra.

Handshoe admits to downloading and publishing live photographs that belonged to others
(paragraph 20: “those images belonged to third parties” and “all were subject of DMCA takedown
notices”; paragraph 23: “neither the news stories or [sic] the photographs accompanying them in
question were ever monetized by Handshoe”); paragraph 59: “The last Slabbed New Media publication
of the third-party photos for which Leary obtained after the fact assignment was on December 2,
2013”;l paragraph 74: the photographs were “published by Slabbed New Media, LLC” and the
“copyrights to several of the images resided in the United States with United States organizations upon
their initial publication to slabbed.org.” At paragraph 21, Handshoe only denies “the allegations
regarding the ownership ofthe Slabbed New Media website.” He thus admits “these photographs were
illegally published at www.slabbed.org”; that is, all the photographs identified in paragraph 20 of
Leary's counterclaims

This makes this case similar to Nation Enterprises, supra, where the defendant “has admitted
to” copying the work of another, but then resorts to the affirmative defense of F air Use; Nation
Enterprises at 548. It is also similar to Roaring Toyz, supra: “ln the instant case, actual copying of
[plantiifs] photographs is undisputed. Defendant-appellees distributed and published digital copies,
which were indistinguishable nom [plaintiff']'s original photographs As such, substantial similarity is
not at issue.”

In fact, at paragraph 23 of his defense Handshoe is explicit in resorting to “f`air use in
journalism in the public interest,” an affirmative defense to admitted infringement

Thus Handsth intentionally infringed copyright in the photographs by downloading them

l As paragraph 74 of his defense makes clear, Handshoe admits to the last initial publication of one of the impugned
photographs in December, 2013; however all photographs in question remain in publication as of the date of this filing.

 

6

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 7 of 20

without permission or license from third party web sites.

His apparent defenses are (a) that upon publication on slabbed.org “none [of the photographs]
belonged to Trout Point Lodge, Vaughn Perret, or Charles Leary,” that rather they “belonged to
Ashoka, Progress Media, and the National Geographic Society”; (b) “uone of these copyrights were
registered at the time of publication"; (c) that he “successfully counter-notified” DMCA infringement
notices sent by copyright owners; (d) “neither the news stories or [sic] the photographs accompanying
them were ever offered for sale or otherwise monetized” and “the public interest news stories available
free of charge to the public is self eviden ” fair use; (e) “Leary received assignments from third parties
in late spring and early summer of 2013, in certain instances over 2 years after the original
publications” on slabbed.org.

He also admits he did so without authorization, but insists it was as “publisher” of Slabbed New
Media, his Mississippi LLC,

Handshoe's admissions are relevant to striking his affirmative defenses.

Striking Defenses; The Law

"The district court [has] ample discretion, under Rule 12(f) to order stricken h'orn the
complaint any redundant or immaterial matter." In re Beeflndustry Antitrust Litigation, 600 F.2d 1148,
1168 (5th Cir. 1979) (internal citation omitted). The decision to strike a pleading [...] without prejudice
for failure to comply with Rule 8 of the F ederal Rules of Civil Procedure is also within the district
court's sound discretion See Kuehl v. FDIC, 8 F.3d 905, 908 (1st Cir. 1993); Atkins v. Northwest
Airlines, Inc., 967 F.2d 1197, 1203 (8th Cir. 1992); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.
1988). A defendant should not be permitted to "lie behind a log" and ambush a plaintiff with an
unexpected defense Bettes v. Stonewall Insurance Co., 480 F.2d 92 (5th Cir.1973); see also Bull's
Corner Restauram‘, Inc. v. Director, Federal Emergency Management Agency, 759 F.2d 500 (5th

Cir.1985).

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 8 of 20

“[W]here, as here, motions to strike remove unnecessary clutter from the case, they serve to
expedite, not delay.” Heller Financial, Inc. v. Midwhey Powder Co., Inc., 883 F.2d 1286 (7th Cir.
1989).

A Rule 12(f) motion can be granted when a defense is insufficient as a matter of law. Kaz°ser
Alum. & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982).
Aflinnative defenses may be struck if they represent “nothing but bare bones conclusory allegations.”
Heller Financial, Inc. supra. A defendant cannot permissibly omit a “short and plain statement of
facts” or fail “totally to allege the necessary elements of the alleged claims.” Id.

“The Court may strike horn any pleading matters which are immaterial and impertinent.” Stipe
v. TREGRE, Civil Action No. 15-2515 (E.D. La. Aug. 19, 2015). The Court may strike horn any
pleading matters which are scandalous. Fed. R. Civ. P. 12(f). "[S]candalous matter is that which
improperly casts a derogatory light on someone, most typically on a party to the action." Marceaux v.
Lafayette Consol. Gov't, No. 12~CV-01532, 2012 WL 5197667, at *1 (W.D. La. Oct. 18, 2012); Stipe
supra; IN RE PIONEER HEALTHSER VICES, INC., No. 16-01 l 19-NPO (Bankr. S.D. Miss. Oct. 2,
2018). The purpose of striking such matter "is aimed, in part, at avoiding prejudice to a party by
preventing a jury from seeing the offensive matter or giving the allegations any other unnecessary
notoriety inasmuch as, once filed, pleadings generally are public documents and become generally
available." Stipe, supra (quoting 5C Charles Alan Wright & Arthur R. Miller, Federal Practice &
Procedure § 1382 (3d ed. 2015));FOUNDERS1NSURANCE COMPANY v. Hamilton, Civil Action No.
5 : 15-cv-00408-JMC (D.S.C. June 1, 2015); JH v. Neustrom, Civil Action No. 6: 15-CV-02525 (W.D.
La. Dec. 14, 2016); Lynch v. THE SGUTIMWTONANIAML SHELTER FOUNDA TION INC., No.
10-CV-291 7 (ADS)(ETB) (E.D.N.Y. July 29, 2011).

“[I]n American jurisprudence at least, a private citizen lacks a judicially cognizable interest in

the prosecution or nonprosecution of another” Linda RS v. Richard D., 410 U.S. 614, 93 S. Ct. 1146, 35

8

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 9 of 20

L. Ed. 2D 536 (1973); Keiyer v. 535 Members of the ]]0th Congress, 277 F. App'x 825, 827 (10th Cir.
2008); Diamond v. Charles, 476 U.S. 54, 64 (1986). Unsubstantiated allegations of criminal conduct,
such as fraud, in a defense may be struck pursuant to Federal Rule of Civil Procedure 12(f) as
"redundant, immaterial, impertinent, or scandalous matter." Crosby v. Mittelstaedt, Civil No. 1: 15-cv-
155-HSO-JCG (S.D. Miss. Aug. 15, 2016); also McNeil v. Post, No. 15-CV-478-JHP-PJC (N.D. Okla.
May 26, 2016); Wesz_‘fall v. Plummer, No. 2: lO-cv-813 (S.D. Ohio Oct. 25, 2010). Criminal allegations
in a civil complaint are immaterial and must be struck, McNeil, supra (iinding “there is no legal basis
for Plaintiff‘s criminal allegations to remain on the record” in ruling on a motion to strike). Likewise,
“repugnant words” if “they are superfluous descriptions and not substantive elements of the cause of
action [...] have no place in pleadings before the court.” Alvarado-Morales v. Digital Equipment Corp.,
843 F.2d 613 (lst Cir. 1988). Superfluous historical allegations are a proper subject of a motion to
strike.; Healing v. Jones, 174 F.Supp. 211, 220 (D.Ariz.l959) relied on by Fantasy, Inc. v. Fogerty,
984 F.2d 1524, 1527 (9th Cir.1993) rev'd on other grounds, 510 U.S. 517 (1994)).

The Fifth Circuit reviews a district court's ruling on a motion to strike for abuse of discretion.
Cambridge Toxicology Grp., Inc. v. Exnicios, 495 F.3d 169, 178 (5th Cir. 2007). "[I]t is Well
established that the action of striking a pleading should be sparingly used by the courts." Augustus v.
Bd. OfPub. Instructz°on of Escambia Cnty., Fla., 306 F.2d 862, 868 (5th Cir. 1962). Yet "a plaintiff
desiring early resolution of an affirmative defense may seek to strike it under [Rule] 12(f)." C&C Inv.
Props., L.L.C. v. Trustmark Nat'l Bank, 838 F.3d 655, 660-61 (5th Cir. 2016) (citing 5C Charles Alan
Wright & Arthur R. Miller, F ederal Practice & Procedure § 1381 (3d. ed. 2004) (explaining that the
"insufficient defense" language in Rule 12(f) had been read to allow a challenge to the legal sufficiency
of an affirmative defense)). "Striking an affirmative defense is warranted if it cannot, as a matter of
law, succeed under any circumstance." United States v. Renda, 709 F.3d 472, 479 (5th Cir. 2013).

When addressing affirmative defenses. the Fiiih Circuit has found "[a] defendant must plead

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 10 of 20

with `enough specificity or factual particularity to give the plaintiff "fair notice" of the defense that is
being advanced."' (quoting Rogers v. McDorman, 521 F.3d 381, 385-86 (5th Cir. 2008))” LSREF2
Baron, L.L.C. v. Tauch, 751 F.3d 394, 398 (5th Cir. 2014). In addition, although undecided at the
appellate level, many district courts have found that the Twombly-Iqbal pleading standard applies to
affirmative defenses; Barnes v. NCC BUSINESS SER VICE.S', INC. , Civil No. PJM18-1473 (D. Md. Oct.
31, 2018), including courts in the Fifth & Eleventh Circuits: U.S. v. Brink, 2011 WL 835828, *2-3
(S.D.Tex. 2011); Vargas v. HWC GENERAL MAINTENANCE, LLC._. Civil Action No. H-11-875 (S.D.
Tex. Mar. 20, 2012); Elec. Commc’n Techs., LLC v. CleverAthletz`cs Co., LLC, No. 9:16-CV-81466-

WPD, 2016 WL 7409710, at *1 (S.D. Fla. Dec. 19, 2016).

[A] a defendant must avoid pleading shotgun affirmative defenses, viz., "affirmative defenses
[that] address[] the complaint as a whole, as if each count was like every other count." Byme v.

Nezhat, 261 F.3d 1075l 1129 11 lth Cir. 2001 ), abrogated on other grounds as recognized by,
Nurse v. Sheraton Atlanta Hotel, 618 F. App'x 987, 990 11 lth Cir. 20151; see also Paylor v.

Hartford Fire Ins. Co.. 748 F.3d 1117. 1127 ( l lth Cir. 20141. Rather, each defense must address
a specific count or counts in the complaint or clearly indicate that (and aver how) the defense

applies to all claims. See Byrne, 261 F.3d at 1129; see also Lee v. Habashv. No. 6:09-cv-671-
Orl-28GJK. 2009 WL 3490858. at *4 (M.D. Fla. Oct. 27` 2009). District courts have a sua
sponte obligation to identify shotgun affirmative defenses and strike them, with leave to

replead. See Pavlor. 748 F.3d at 1127; Morrison v. Executive Aircraft Refrnishing, Inc., 434 F.

Supp. 2d 1314, 1318 (S.D. Fla. 20051.
Harris v. RAMBOSK, No. 2: 18-cv-l7-FtM-29MRM (M.D. Fla. July 23, 2018); also Paylor v. Har{ford

Fire Ins. Co., 748 F.3d 1117 (1 lth Cir. 2014) (condernning shotgun pleading, including shotgun
affirmative defenses)

So-called “shotgun” affirmative defenses must be struck. A plaintiff “need[s] to have fair notice of the
defenses [defendant] is asserting, and to which particular causes of action [defendant] is claiming each
particular defense is meant to apply.” David v. SIGNAL HVTERNA TIONAL, LLC, Civil Action No. 08-
1220 (E.D. La. May 20, 2013).

"The 'unclean' hands doctrine is an affirmative defense to equitable relief," which "requires that
the party seeking equitable relief come into court with clean hands." Balfour Beatty Rail, Inc. v. Kansas

City S. Ry. Co., No. 3:10-CV-1629-L, 2016 WL 1170829, at *24 (N.D. Tex. Mar. 25, 2016) (citation

10

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 11 of 20

omitted). A party must expressly present and conclusively prove each essential element of an
affirmative defense. "To invoke the docu‘ine, a defendant must show that [it] was injured by the
plaintiffs improper acts." Balfour Beatty Raz'l, Inc. v. Kansas City S. Ry. Co., No. 3:10-CV-1629-L,
2016 WL 1170829, at *24 (N.D. Tex. Mar. 25, 2016) (citing Alcatel USA, Inc. v. DGI Techs., Inc., 166
F.3d 772, 796 (5th Cir. 1999)). A mere “assert[ion] that Plaintiif participated in illegal activity, and is
therefore barred from relief,” is insufficient YOSEMITE A UT 0 (SHANGIMD C0., LTD. v. JRS
METALS, INC., Civil Action No. 4: lS-CV-l64l (S.D. Tex. Aug. 23, 2016). Also: RBS Citizens, N.A.
v. Sanyou Imp., Inc., No. 11 C 1820, 2011 WL 2712744, at *4 (N.D. Ill. July 13, 2011) ("The doctrine
of unclean hands applies if a party seeking equitable relief is guilty of misconduct, fraud, or bad faith
toward the party against whom relief is sought and the misconduct is connected to the transaction at
issue in the litigation Significantly, the doctrine only applies where the plaintiff seeks equitable relief."
(internal citation omitted; emphasis added)); Truck Ins. Exch. v. Palmer J. Swanson, Inc., 124 Nev.
629, 189 P.3d 656, 662 (2008); also: Mitchell Bros. Film Group v. Cinema Adult Theater, 604 F.2d 852
(5th Cir. 1979).

Finally, in the Fifth Circuit, an unclean hands defense does not apply in copyright cases;
Michell Bros. supra (“Because the private suit of the plaintiff in a copyright infringement action
furthers the congressional goal of promoting creativity, the courts should not concern themselves with
the moral worth of the plaintiff.” “[A]n equitable doctrine should not be applied in a way that will
frustrate the purpose of a federal statute.”).

A laches defense cannot be asserted by a party with unclean hands because it is equitable. See

Bd. of Supervisors for La. State Univ. Agric. & Mech. Coll. v. Smack Apparel Co., 550 F.3d

465, 490 (5th Cir.2008). "A defendant who intentionally infringes a trademark with the bad

faith intent to capitalize on the markholder's good will lacks the clean hands necessary to assert

the equitable defense.” Id.

Abraham v. Alpha Chi Omega, 708 F.3d 614 (5th Cir. 2013).

Also: Hermes Int'l v. Lederer de Paris Fifth Ave., Inc., 219 F.3d 104, 107 (2d Cir.2000):
It is well established that "laches is not a defense against injunctive relief when the defendant

ll

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 12 of 20

intended the infringement." Harlequin Enters. Ltd v. Gulf& W. Corp., 644 F.2d 946, 950 (2d

Cir.l981); see also Nihon Keizai Shimbun, Inc. v. Comline Bus. Data, Inc., 166 F.3d 65, 75 (2d

Cir.1999)(quoting Harlequin). This good-faith component of the laches doctrine is part of the

fundamental principle that "he who comes into equity must come with clean hands." Precision

Instrument Mfg. Co. v. Automotive Maintenance Mach. Co., 324 U.S. 806, 814, 65 S.Ct. 993, 89

L.Ed. 1381 (1945). Thus, the appellees' intentional infringement is a dispositive, threshold

inquiry that bars further consideration of the laches defense, not a mere factor to be weighed in

balancing the equities . . .
Courts may apply “the like doctrine in the case of copyright.” Morton Salt Co. v. G.S. Suppiger Co.,
314 U.S. 488, 492, 62 S.Ct. 402, 405, 86 L.Ed. 363 (1942). These is no mention of “fair use” in these
cases-solely “intentional” infringement

De minimis use is questionable as an affirmative defense, lt is not truly one. “Chapterhouse
concedes that affirmative defenses 5_that any copying was only de minimis-and 6_that
Chapterhouse independently created its products--are not actually affirmative defenses at all, but
rather involve the flip side of elements that GW must establish to prevail on its copyright claims.”
GAMES WORKSHOP LIMITED v. CHAPTERHOUSE STUDIOS, LLC, No. 10 C 8103 (N.D. Ill. Apr.
l, 2013). “[D]e minimis copying is best viewed not as a separate defense to copyright infringement but
rather as a statement regarding the strength of the plaintiffs proof of substantial similarity." Situation
Mgmt. .S§)s., Inc. v. ASP. Consulting LLC, 560 F.3d 53, 59 (1st Cir.2009) (citation omitted) (internal
quotation marks omitted).” Greene v. Ablon, 794 F.3d 133 (1st Cir. 2015).

Leary will rely on the above law in discussing Handshoe's defenses below.
Handshoe's Defen§g

The current claims by Leary against Handsth include one instance of misrepresentation under
17 USC Section 512(f) in a counter notification submitted to Amazon Web Services under penalty of
perjury, malicious prosecution in this case, and multiple instances of copyright infringement involving

four photographs to which Leary owns the United States rights.

ln paragraph 5 of his defense, Handshoe makes an immaterial allegation about an allegedly

12

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 13 of 20

criminal bribery scheme involving Aaron Broussard from 2010. This allegation is totally immaterial to
any defense regarding any of Leary's counterclaims Handshoe cannot succeed in legal terms based on
making criminal allegations regarding third parties, and the implication Leary was involved in criminal
activity is prejudicial, derogatory, scandalous, and repugnant; these are also superfluous historical
allegations that have no legal materiality to Handshoe's defense. McNeil v. Post, supra,‘ Stipe, supra,'
Crosby v. Mittelstaedt, supra,' Healing v. Jones, supra.

Paragraph 10 should be struck for the same reasons as paragraph 5; they serve no legal purpose
in Handshoe's defense.

Paragraph 16 contains immaterial statements that do not refer to Leary's allegations and provide
no legal basis for a defense.

Paragraph 20 relates directly to counts of copyright infringement Handshoe's blanket denial is
then contradicted in the remainder of the paragraph; it does not meet the requirements of Rule 8.

Paragraph 23 properly belongs in an affirmative defense statement and also contains immaterial
statements The timing of an assignment to Leary “over 2 years after the original publications” has no
legal substance as a defesne. It is confusing and will waste time and resources to refute at trial. lt
should be struck. Assignment of United States rights to copyrights is commonplace and legal; Paryi¢ms
Givenchy v. C & C BEA UTYSALES, 832 F. Supp. 1378 (C.D. Cal. 1993); Mia‘way Mfg Co. v.
Dirlcschneider, 543 F. Supp. 466 (D. Neb. 1981); Robert Stigwood Group Limited v. Sperber, 332 F.
Supp. 1206, 171 U.S.P.Q. 684 (S.D.N.Y. 1971).

Paragraph 24 should be struck for the same reasons as paragraphs 5 and 10. Handshoe accuses
Leary of perjury, a crime, which is immaterial and scandalous, and will prejudice Leary.

Paragraph 29 refers to “common law partners” in the context of third parties being (or not
being) law partners, i.e. in a law firm. It has no legal basis and is immaterial to Leary's remaining

causes of action. The phrase “common law partners” confuses issues and has no legal basis.

13

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 14 of 20

Paragraph 35 & 36 contain immaterial statements regarding the purported basis for removal of
other cases to federal court. These sentences should be struck

Paragraph 43 & 44 are prolix and contain immaterial statements

Paragraphs 55 & 56 are prolix and contain statements immaterial to a defense against any of
Leary's extant causes of action.

Paragraph 72 makes immaterial allegations that have no legal relation to Handshoe's defenses
against Leary's causes of action. In addition, Hancock County Circuit Court in ruling on Handshoe
objections has already decided that Handshoe submitted to the jurisdiction of Nova Scotia Supreme
Court, Handshoe did not appeal that decision, and this issue is res judicata It should not have to be re-
litigated here.

Paragraph 74 is vague to the extreme, not indicating what specific works Handshoe is referring
to. In addition, Handshoe's allegations have no legal basis and must be struck. A creative work does not
require registration for copyright to exist; it exists as soon as the work is created. Handshoe v. Abel,
Civil Action No. 1: 14-CV~159-KS-M"[P (S.D. Miss. Dec. 16, 2015). Under the law, Fair Use is not
“ratified” by any alleged failure of third parties to sue Handshoe. “It is hardly incumbent on copyright
owners, however, to challenge each and every actionable infringement.” Petrella v. Metro-Goldwyn-
Mayer, Inc., 134 S. Ct. 1962, 188 L. Ed. 2d 979, 572 U.S. (2014). There is no legal basis for this claim
and it is immaterial and potentially prejudicial.

The Af/iramtive Defenses

The First Affrrmative Defense should be struck as Handshoe has already filed a Rule 12(b)(6)
motion in this case, which has been decided by this Court, and the time for now filing another 12(b)(6)
motion is passed. It names a legal theory without indicating how it is connected to the case at hand.

The Second Aflirmative defense fails as a matter of law. This Court has already determined that

continuing infiingement is actionable, and these alleged infringements in four photographs occurred

14

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 15 of 20

after the decision of Nova Scotia Supreme Court in 2014. See also Petrella v. Metro-Goldw)m-Mayer,
Inc., 134 S. Ct. 1962, 188 L. Ed. 2d 979, 572 U.S. (2014). In addition, laches is apparently unavailable
as an affirmative defense to copyright infringement “in face of a statute of limitations enacted by
Congress, laches cannot be invoked to bar legal relief.” Id, addressing a copyright infringement action.
Even if it were, Handshoe admits to intentionally infringing copyright, and laches is thus unavailable to
him as an equitable defense; Hermes Intl v. Lederer de Paris Fifth Ave., Inc., 219 F.3d 104, 110 (2d
Cir. 2000); Abraham v. Alpha Chi Omega, 708 F.3d 614 (5th Cir. 2013).

The Third Defense does not specify which works are involved or which acts of alleged
infringement at what time. In addition, the defense refers to statutes of limitations, however the
Copyright Act controls all claims and defenses related to copyright infringement including the statute
of limitations of three years. This defense is thus confusing and has no legal basis to the extent that it
claims other statues govern here, which assertion has no legal basis.

The Fourth Defense lack necessary specificity; it is a shotgun affirmative defense that Handshoe
seeks to apply to all of Leary's causes of action without any required specificity. This will waste
tremendous time and resources to litigate. lt does not state to which causes of action it applies. Unclean
hands is also not available as the Copyright Act preempts any equitable defenses such as unclean hands.
lt thus appears unclean hands is unavailable in copyright cases in this Circuit; Mitchell Bros. Film
Group v. Cinema Adult Theater, 604 F.2d 852 (5th Cir. 1979). Even if it were available, Handshoe's
bare bones affirmative defense fails to state that he was injured by any of Leary's allegedly improper
acts or to state facts showing how these alleged acts relate to the copyright infringement claims made
here. Superfluous unsubstantiated historical allegations of involvement in a bribery scheme, “libel
tourism,” or perjury do not relate to copyright infringement

The Fihh Defense lack specificity and does not provide notice; it is a shotgun pleading Fair

Use is a statutory affirmative defense to a claim of copyright infringement Campbell v. Acujj“-Rose

15

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 16 of 20

Music, Inc., 510 U.S. 569, 590, 114 S.Ct. 1164, 127 L.Ed.2d 500 (1994). The statute lists several fair
uses, including "criticism, comment, news reporting, teaching (including multiple copies for classroom
use), scholarship, or research," although this list is not exclusive. In determining whether a challenged
use constitutes fair use, the Court considers several factors, including:

(1) the purpose and character of the use, including whether such use is of a commercial
nature or is for nonprofit educational purposes;

(2) the nature of the copyrighted work;

(3) the amount and substantiality of the portion used in relation to the copyrighted work as
a whole; and

(4) the effect of the use upon the potential market for or value of the copyrighted work.
17 U.S.C. § 107; Campbell, 510 U.S. at 576-77, 114 S.Ct. 1164.
Handshoe does not state which fair use defenses he will apply to which instances of infringement (i.e.
copying, distribution, etc.) and involving which photographs; he also does not specify Why any specific
use was fair. lt must be struck.

The Sixth Defense must be struck as well. Assuming that copyright misuse is a cognizable
defense to in&ingement and that it occurs when a copyright owner extends the scope of his limited
copyright monopoly either in violation of the antitrust laws or in violation of the public policy
embodied in the copyright grant, Handshoe's pleading lacks any facts that would support such a
defense. Even the most generous reading of the pleadings does not suggest any conduct by Leary, let
alone anticompetitive conduct, that would indicate an attempt to extend the scope of his copyright
beyond the limited monopoly granted to him by copyright Thus, there is no question of fact or law that
might allow a copyright misuse defense to succeed, and the defense is therefore insufficient as a matter
of law.

The seventh defense is vague and lacks required specificity. For exarnple, “copyright estoppel”
with regards to which infringement claims? In addition, estoppel is a defense to copyright infringement

16

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 17 of 20

where:
the party to be estopped had knowledge of defendants infringing conduct and either
intended that his own conduct be relied upon or acted so that the party asserting the
estoppel has a right to believe it was so intended Additionally, the defendant must be
ignorant of the true facts and must rely on plaintiffs conduct to his detriment

Lottie Joplin Thomas Trust v. Crown Publishers, Inc., 456 F.Supp. 531, 535 (S.D.N.Y.1977);
also Carson v. Dynegy, Inc., 344 F.3d 446 (5th Cir. 2003).

Thus, it is an essential element of estoppel "that the party who invokes it shall have acted to his
detriment in reliance upon what the other party had done." Helvering v. Schine Chain Theaters, 121

F.2d 948, 950 (2d Cir. 1941).

Here, Defendants assert that “Leary's claims are barred by [...] collateral estoppel and copyright
estoppel.” The pleadings, however, are void of any facts supporting a defense of estoppel There is no
indication that Handshoe relied to his detriment on any conduct by Leary. Thus, there is no question of
fact or law that might allow an estoppel defense to succeed and the defense is therefore insufficient as a
matter of law. ln addition, this case started with Handshoe's complaint under 17 U.S.C. Section 512(f)
regarding multiple copyright infringement notices sent to his web hosts, and Handshoe's complaint
references the decision of Nova Scotia Supreme Court finding him liable for copyright infringement
He argues this decision is res judicata. Primafacie, Leary did not intend for Handshoe to infringe
copyright in these works and never sought to allow Handshoe to rely on the false presumption that he

could violate copyright This defense must be struck.

The eighth affirmative defense is a shotgun pleading In addition “[a]bandonment can only be
shown by proving the copyright proprietor intended to surrender the rights in a work he so deliberately
perfected.” Imperial Homes Corporation v. Lamont, 458 F.2d 895 (5th Cir. 1972) (emphasis added).
“[A]bandonment of a right must be manifested by some overt act indicating an intention to abandon

that right. See Hampton v. Paramount Pictures Corp., 279 F.2d 100, 104 (9th Cir.1960).” Micro Star

17

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 18 of 20

v. Formgen Inc., 154 F.3d 1107 (9th Cir. 1998) (emphasis added). The pleadings, however, lack any
facts supporting an abandonment defense. Nothing in the pleadings indicates that anyone made any
overt acts or made any representations (written, oral, or through conduct) about intellectual property
rights to Defendant or others; that Leary or his predecessors manifested any desire to not protect their
rights; or that Defendant suffered any prejudice as a result of any conduct by Leary or his predecessors
This case started based on notices of copyright infringement sent by multiple parties including the
National Geographic Society, Leary, and Ashoka to Handshoe's web hosts concerning alleged
infringement on Slabbed. Thus, there is no question of fact or law that might allow an abandonment
defense to succeed, and the defense is therefore insufficient as a matter of law.

The Ninth Afiirmative Defense is insufficient on its face because it makes bare-bones
conclusory allegations, simply naming legal theories without indicating how they are connected to the
case at hand. Defendant's ninth affirmative defenses is no more than a recitation of the standard for a
motion to dismiss under Rule 12(b)(6). It is also duplicative of the first affirmative defense, and thus
redundant

The Tenth Affinnative Defense is overly vague and is a shotgun pleading In addition, while
good faith is an affirmative defense which must be pleaded by the defendants in a 42 U.S.C. § 1983
action, this is not a § 1983 case, See e.g., Gomez v. Toledo, 446 U.S. 635, 639-40, 100 S.Ct. 1920, 64
L.Ed.2d 572 (1980) (holding that defendants must plead good faith as an affirmative defense in a §
1983 action); accord Chavis v. Rowe, 643 F.2d 1281, 1288 (7th Cir.1981); accord Pape v. Lerman, No.
73 C 380, 1982 WL 228, at *9 (W.D.Wis. Feb.l7, 1982). Leary can find no authority supporting
defendants assertion that good faith is an appropriate defense in this case.

The Eleventh Aflirmative Defense is a shotgun pleading ln addition lack of actual damages is
not a complete defense to liability for all of Leary's causes of action.

The Fifteenth Affirmative Defense is overly vague and violates Rule 8.

18

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 19 of 20

The Sixteenth Aflirmative Defense is overly vague and non-specific. It does not specify to
which cases of infringementh which works it applies. In addition, apparently de minimis use is not
clearly an affirmative defense or is subsumed under Fair Use, which makes this defense redundant;
Faulkner Litera)y Rights, LLC v. Sony Pictures Classics, 953 F. Supp. 2d 701 (N.D. Miss. 2013);
GAMES WORKSHOP LIMITED v. CH/lPTERHUUSE STUDIOS, LLC, No. 10 C 8103 (N.D. Ill. Apr.
1, 2013); Situation Mgmt. Sys., Inc. v. ASP. Consulting LLC, 560 F.3d 53, 59 (lst Cir.2009); Greene v.
Ablon, 794 F.3d 133 (lst Cir. 2015).

For the above reasons, Dr. Leary respectfully requests the Court strike the above-indicated

paragraphs of Mr. Handshoe's defense pleadings

RESPECTFULLY SUBMIT'I`ED, this the ll I§;y of DECEMBER, 2018.

mci

CHARLES LEARY, DEFENDANT

appearing pro se

308 5th Ave E
Vancouver, BC V5T 1H4
Canada

802-440-0213
foodvacation@gmail.com

19

Case 1:15-cv-00382-HSO-.]CG Document 312 Filed 12/17/18 Page 20 of 20

Mmrn____€u`snnrl_cn
I hereby certify that, on 12 "~C l § 2018, I caused a true and correct copy of the above and
foregoing to be filed utilizing the Court’s CM/ECF electronic document filing system, Which caused
notice of such filing to be delivered to all counsel of record and parties requesting notice, and by
United States First Class Mail, postage prepaid, to the following non-ECF participants having appeared

in this action1

j § §

Charles L. Leary

 

20

